Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 14-28 and 31, drawn to the methods of using a reactive composite material in a well or geologic formation, in the reply filed on 03/03/2021 is acknowledged.
Claims 1-13 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-28 are rejected under 35 U.S.C. 103 as being unpatentable over Moorehead et al (U.S Patent 7,455,112) (“Moorehead”) in view of Still et al (U.S Patent 7,166,560) (“Still”).
Regarding Claim 1, Moorehead discloses a method for adding energy and/or gas to a well or geologic formation including (Abstract):
a.    providing a wellbore fluid such as water, brine, and/or other fluid containing an oxidant (Col 7, lines 42-55);
b.    providing reactive composites, said reactive composites include:
i.    a reactive core that includes a reactive material that is formulated to react with said wellbore fluid to generate heat and/or gas (Abstract; Col 3, lines 10-35; Col 5, lines 27-55);
iii.    wherein said reactive composites contain an oxide and/or oxidizer, other thermitic or oxidizing material, a catalyst and/or a dopant to accelerate or otherwise control a reaction of said reactive composite with said wellbore fluid (Col 5, lines 27-67);
c.    placing said reactive composites in a constrained location in said well or geologic formation wherein additional pressure and/or heat is desired (Abstract; Col 3, lines 57-67); and,
d.    causing said reactive composites to react with said wellbore fluid to generate local heat and/or gas pressure at said constrained location (Abstract; Col 14, lines 8-67).

	Moorehead, however, fails to expressly disclose a protective coating, organic compound or binder that delays and/or inhibits said reaction of said reactive material with said wellbore fluid.
	Still teaches the methods above wherein the reactive composite includes a protective coating, organic compound or binder that delays and/or inhibits said reaction of said reactive material with said wellbore fluid (Abstract; Col 2, lines 55-67; Col 5, lines 52-67; Col 6, lines 9-34) for the purpose of delaying the hydrolysis of the solid acid precursor in order to release the acid/heat downhole at deeper penetrations of the subterranean formation (Abstract; Col 6, lines 9-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Moorehead to include a protective coating, organic compound or binder that delays and/or inhibits said reaction of said reactive material with said wellbore fluid, as taught by Still, because doing so would help delay the hydrolysis of the solid acid precursor in order to release the acid/heat downhole at deeper penetrations of the subterranean formation.

	Regarding Claim 15, Moorehead discloses the method as defined in claim 14, wherein said reactive composites are placed in said well or geologic formation (Col 3, lines 57-67) by adding said reactive composites to said wellbore fluid and then pumping said wellbore fluid into said well or geologic formation and/or pumping (Col 4, lines 8-41) said reactive composites into said well or geologic formation, and wherein said binder or coating controls a timing of reaction of said reactive material with said wellbore fluid.
	
	Regarding Claim 16, Moorehead discloses the method as defined in claim 14, wherein said reactive composites are added to a non-reactive fluid such as diesel fuel, N2, liquefied natural gas, natural gas, CO2 and/or other non-reactive fluid, when placing said reactive composites at said constrained location (Col 4, lines 42-55; Col 5, lines 31-67; Col 9, lines 19-45).

	Regarding Claim 17, Moorehead discloses the method as defined in claim 16, wherein said non-reactive fluid and said reactive composites are injected or pulsed into said wellbore fluid during a pumping operation (Col 4, lines 8-41).

	Regarding Claim 18, Moorehead discloses the method as defined in claim 14, wherein said reactive material includes one or more of magnesium, calcium, lithium, sodium, potassium, cesium, iron, aluminum, boron, zinc, nickel, cobalt, tungsten, titanium, zirconium, and/or their hydrides, amines, and borohydrides (Col 4, lines 42-55; Col 5, lines 31-67; Col 9, lines 19-45).

	Regarding Claim 19, Moorehead discloses the method as defined in claim 14, wherein said reactive composites further include a galvanically-active dopant selected from one or more of nickel, iron, gallium, indium, or their compounds (Col 9, lines 19-67).

	Regarding Claim 20, Moorehead in view of Still teach the methods as defined in claim 14, wherein said binder or coating is selected from one or more of ethycellulose, PVA, PGA, PLA, PLGA, other hydrolysable or water-soluble polymeric material, CaC03, CaOH3, and/or other hydroxide, and/or carbonate material (Still:  Abstract; Col 2, lines 55-67; Col 5, lines 52-67; Col 6, lines 9-34).

	Regarding Claim 21, Moorehead discloses the method as defined in claim 14, wherein said reactive composites are coated on an inorganic particle such as sand, bauxite, alumino-

	Regarding Claim 22, Moorehead discloses the method as defined in claim 14, wherein said reactive composites further include a reactive material added as a thermal initiator on a propellant thermitic, or reactive composite core particle or sub-coating (Col 10, lines 34-67).

	Regarding Claim 23, Moorehead discloses the method as defined in claim 14, wherein said reactive composites are A) used to open and extend fractures in a water, geothermal, or oil and gas well or formation, and/or B) placed inside a container and used to generate local pressure or force in said container so as to activate a tool, said tool is selected from a setting tool, a bridge plug, a frac plug, a perforation device, a sleeve, a valve, or a packer (Abstract; Col 3, lines 57-67; Col 4, lines 8-41).

	Regarding Claim 24, Moorehead discloses the method as defined in claim 14, wherein an added chemical, such as a solid acid, is added to said constrained location, said added chemical is formulated to at least partially neutralize reaction byproducts or otherwise change a local environment of said constrained location before, during, or after said reaction of said reactive composites in said constrained location (Col 4, lines 42-55; Col 5, lines 33-67; Col 10, lines 34-67).

	Regarding Claim 25, Moorehead discloses a method of stimulating a well or geologic formation (Abstract) including:

b.    placing said reactive composites into said well or geologic formation by pumping said reactive composite with a fluid into said well or geologic formation (Abstract; Col 3, lines 57-67); and,
c.    reacting said reactive composites with wellbore fluid or formation fluid to create heat and/or pressure (Abstract; Col 14, lines 8-67).

	Moorehead, however, fails to expressly disclose a protective coating, organic compound or binder that delays and/or inhibits said reaction of said reactive material with said wellbore fluid.
	Still teaches the methods above wherein the reactive composite includes a protective coating, organic compound or binder that controls contact or exposure of said reactive core to said water or fluid (Abstract; Col 2, lines 55-67; Col 5, lines 52-67; Col 6, lines 9-34) for the purpose of delaying the hydrolysis of the solid acid precursor in order to release the acid/heat downhole at deeper penetrations of the subterranean formation (Abstract; Col 6, lines 9-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Moorehead to include a protective coating, organic compound or binder that controls contact or exposure of said reactive core to said water or fluid, as taught by Still, because doing so would help delay the hydrolysis of the solid acid precursor in order to release the acid/heat downhole at deeper penetrations of the subterranean formation.



	Regarding Claim 27, Moorehead discloses the method as defined in claim 25, wherein said reactive composites are premixed with a second fluid and pulsed or periodically added to said wellbore fluid during stimulation treatment of said well or geologic formation (Col 4, lines 8-41; Col 7, lines 43-55).

Regarding Claim 28, Moorehead discloses the method as defined in claim 25, wherein said reactive composites A) cause fluidization of proppant during reaction of said reactive composites to reduce or prevent dune formation by said proppant in said well or geologic formation and to cause said proppant to be transported further into a far field of a fracture network in said well or geologic formation, and/or B) create enhanced local pressure in said well or geologic formation during reaction of said reactive composites so as to create additional fracture length, and/or to enhance or otherwise move proppant into oblique or finer fractures in said well or geologic formation (Abstract; Col 3, lines 10-35; Col 5, lines 27-55).


 Allowable Subject Matter
Claims 31-39 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Welton (U.S Pub 2017/0362499) – discloses oil well treatment compositions comprising a solubilizing agent and a solid acid precursor.  The compositions function as in situ acid generators in oil well servicing fluids (Abstract; Page 1, paragraphs [0010] and [0020]).
	Williamson et al (U.S Pub 2009/0084554) – discloses methods of fracturing and/or acidizing a subterranean formation by acidizing a fluid such that the acid soluble additive is degraded, thus creating a channel in the formation (Abstract; Page 3, paragraphs [0026]-[0029]).
	Sullivan (U.S Patent 7,219,731) – discloses methods of injecting a fluid downhole comprising a hydrolysable polyacid that dissolves and hydrolyzes in order to release an acid that is a breaker downhole in order to viscosify the system (Abstract; Col 4, lines 42-60).
	Brown (U.S Pub 2013/0192839) – discloses acid fracturing methods of subterranean formations in order to improve the flow of fluids (Abstract).  The acid is a solid acid precursor injected with an additional solid that masks a portion of the newly created fracture faces (Page 2, paragraph [0015]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674